Name: Commission Regulation (EEC) No 2401/91 of 6 August 1991 amending Regulation (EEC) No 1980/91 and increasing to 60 000 tonnes the amount of rice held by the Italian intervention agency for which a standing invitation to tender for resale has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 220/8 Official Journal of the European Communities 8 . 8 . 91 COMMISSION REGULATION (EEC) No 2401/91 of 6 August 1991 amending Regulation (EEC) No 1980/91 and increasing to 60 000 tonnes the amount of rice held by the Italian intervention agency for which a standing invitation to tender for resale has been opened Whereas in the present situation on the market the quan ­ tities of paddy rice held by the Italian intervention agency put up for sale on the internal market of the Community should be increased to 60 00 tonnes ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1806/89 (2), and in particular Article 5 (3) thereof, Having regard to Council Regulation (EEC) No 1424/76 of 21 June 1976 laying down general rules for interven ­ tion on the market in rice (J), as last amended by Regula ­ tion (EEC) No 794/91 (4), Having regard to Commission Regulation (EEC) No 75/91 of 11 January 1991 laying down the procedures and conditions for the disposal of paddy rice held by intervention agencies f), Whewreas Commission Regulation (EEC) No 1980/91 (6), opened a standing invitation to tender for the resale of 40 000 tonnes of paddy rice held by the Italian interven ­ tion agency ; HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 1980/91 'of 40 000 tonnes' is replaced by 'of 60 000 tonnes'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 August 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 166, 25 . 6 . 1976, p. 1 . (2) OJ No L 177, 24. 6. 1989, p. 1 . 0 OJ No L 166, 25 . 6 . 1976, p. 24. (4) OJ No L 82, 28 . 3 . 1991 , p. 5 . 0 OJ No L 9, 12 . 1 . 1991 , p. 15 . (6) OJ No L 178 , 6. 7. 1991 , p. 9 .